DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 and 01/03/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2019-006172, filed on January, 17, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Control unit, detection unit, switching unit and notification unit in claims 1-13 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-6, 9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Kurokawa et al. (US 2021/0269040 A1).

Regarding claim 1, Kurokawa discloses a control system of a vehicle, comprising: 
a control unit configured to control a lane change operation from a travel lane on which the vehicle is traveling to an adjacent lane (see Kurokawa paragraph “0006” “the present invention is a driving assist method using controller to perform a lane change control of a host vehicle traveling in a host vehicle lane to make a lane change to an adjacent lane in which another vehicle present is traveling in a surrounding of the host vehicle”),
a detection unit configured to detect a driver's lane change intention (see Kurokawa paragraphs “0007-0009”),
and a switching unit configured to switch between a first control state in which the lane change operation of the vehicle is restricted and a second control state in which the lane change operation of the vehicle is possible (see Kurokawa figures 5-7 and paragraphs “0118” and “0123” regarding when it is impossible to find a space it will make the vehicle stop until a safe distance is available to make a lane change to the adjacent lane which 
wherein in a case in which the detection unit detects the driver's lane change intention when the state of the vehicle is in the first control state, the lane change operation by the control unit is performed after the switching unit has shifted the state of the vehicle from the first control state to the second control state (see Kurokawa figures 5-7 and paragraphs “0118” and “0123” regarding when it is impossible to find a space it will make the vehicle stop until a safe distance is available to make a lane change to the adjacent lane which illustrates the (i.e. first control state) and where it detects that the lane change is possible after the restriction in order to safely do a lane change (i.e. second control state)  “when the host vehicle is to make a lane change to an adjacent lane due to a driver request or a system request, it is impossible to perform the lane change when it is impossible to ensure a space in the adjacent lane for the host vehicle to cut into through a lane change. For example, when a plurality of other vehicles are traveling at substantially equal intervals in an adjacent lane adjacent to the host vehicle on a road having an X-shaped merge 


Regarding claim 3, Kurokawa discloses wherein the lane change intention is indicated by a manipulation or an operation by the driver (see Kurokawa paragraph “0052” “(a) It is detected that driving intervention information pertaining to manual intervention by the driver in driving of the vehicle has been produced, and that a lane change by the host vehicle to an adjacent lane has been made (driver request). For example, [this scenario] is detected according to turn signal illumination and/or an illumination manipulation. Other manipulations for steering to an adjacent lane made by the driver are also detected.”).

Regarding claim 5, Kurokawa discloses wherein after the lane change by the control unit has been completed, the switching unit returns the state of the vehicle to a control state before the shift (see Kurokawa figure 4 and paragraphs “0086-0087” and “0120-0122” regarding when the lane change is completed return to step 1 again to detect the intention to doing a lane change “In step S10, in continuation from the execution in step S9 of the lane change control, an assessment is made as to whether the lane change involving a swapping of places by the host vehicle and the designated vehicle has been completed. When the assessment is YES (lane change is complete), the process ends; 

Regarding claim 6, Kurokawa discloses wherein after the lane change by the control unit has been completed, the switching unit determines a control state to be shifted in accordance with peripheral environment of the lane on which the vehicle is traveling (see Kurokawa figures 9-10 and paragraphs “0140-0148” regarding to switch between changing lanes or no according to the lane environment so if it is crowded with vehicles it will switch to perform the lane change or if the lane is not crowded it will keep the vehicle in the same lane “However, in cases where the adjacent lane L2 is more crowded than the host vehicle lane L1 and the host vehicle V1 is present forward from the designated vehicle V2, the interoperation pattern (C) is selected. Moreover, in cases where the adjacent lane L2 is more crowded than the host vehicle lane L1 and the host vehicle V1 is present rearward from the designated vehicle V2, the interoperation pattern (F) is selected, as shown in FIG. 9”).

Regarding claim 9, Kurokawa discloses wherein the control unit cancels, after the detection unit has detected the driver's lane change intention, the lane change operation in accordance with a travel status or the lane on which the vehicle travels (see Kurokawa paragraphs “0117-0118” regarding after detecting driver’s intention see if there is a sufficient space to do a lane change if there is no space then it will stop the lane change from being done  “the host vehicle is caused to make a lane change to an adjacent lane when the sensed surrounding spaces between other vehicles are not sufficient. Therefore, in a scenario in which the host vehicle is to make a lane change to an adjacent lane in a road having an X-shaped merge, or a plurality of lanes, the host vehicle will be 

Regarding claim 14, Kurokawa discloses a control method of a vehicle, the method comprising: controlling a lane change operation from a travel lane on which the vehicle is traveling to an adjacent lane (see Kurokawa paragraph “0006” “the present invention is a driving assist method using controller to perform a lane change control of a host vehicle traveling in a host vehicle lane to make a lane change to an adjacent lane in which another vehicle present is traveling in a surrounding of the host vehicle”),
detecting a driver's lane change intention (see Kurokawa paragraphs “0007-0009”),
switching between a first control state in which the lane change operation of the vehicle is restricted and a second control state in which the lane change operation of the vehicle is possible (see Kurokawa figures 5-7 and paragraphs “0118” and “0123” regarding when it is impossible to find a space it will make the vehicle stop until a safe distance is available to make a lane change to the adjacent lane which illustrates the (i.e. first control state) and where it detects that the lane change is possible after the restriction in order to safely do a lane change (i.e. second control state)  “when the host vehicle is to make a lane change to an adjacent lane due to a driver request or a system request, it is impossible to perform the lane change when it is impossible to ensure a space in the adjacent lane for the host vehicle to cut into through a lane change. For example, when a plurality of other vehicles are traveling at substantially equal intervals in an adjacent lane adjacent to the host vehicle on a road having an X-shaped merge section, as shown in FIG. 6, sufficient space for the host vehicle to cut into the adjacent lane through a lane change cannot be ensured, and it is impossible to perform the lane change. In addition, when the host vehicle stops in order to perform a lane change and waits until a sufficient 
wherein in a case in which the driver's lane change intention is detected when the vehicle is in the first control state, the lane change operation is performed in the controlling after the state of the vehicle has shifted from the first control state to the second control state in the switching (see Kurokawa figures 5-7 and paragraphs “0118” and “0123” regarding when it is impossible to find a space it will make the vehicle stop until a safe distance is available to make a lane change to the adjacent lane which illustrates the (i.e. first control state) and where it detects that the lane change is possible after the restriction in order to safely do a lane change (i.e. second control state)  “when the host vehicle is to make a lane change to an adjacent lane due to a driver request or a system request, it is impossible to perform the lane change when it is impossible to ensure a space in the adjacent lane for the host vehicle to cut into through a lane change. For example, when a plurality of other vehicles are traveling at substantially equal intervals in an adjacent lane adjacent to the host vehicle on a road having an X-shaped merge section, as shown in FIG. 6, sufficient space for the host vehicle to cut into the adjacent lane through a lane change cannot be ensured, and it is impossible to perform the lane change. In addition, when the host vehicle stops in order to perform a lane change and waits until a sufficient space for cutting in can be ensured, the host vehicle becomes an obstacle to succeeding vehicles that travel in the host vehicle lane, thereby causing congestion.”).

Regarding claim 15, Kurokawa discloses a non-transitory computer-readable storage medium storing a program to cause a computer to function as a control unit configured to (see Kurokawa paragraphs “0041” and “0047”),
to control a lane change operation from a travel lane on which a vehicle is traveling to an adjacent lane (see Kurokawa paragraph “0006” “the present invention is a driving assist 
a detection unit configured to detect a driver's lane change intention (see Kurokawa paragraphs “0007-0009”),
and a switching unit configured to switch between a first control state in which the lane change operation of the vehicle is restricted and a second control state in which the lane change operation of the vehicle is possible (see Kurokawa figures 5-7 and paragraphs “0118” and “0123” regarding when it is impossible to find a space it will make the vehicle stop until a safe distance is available to make a lane change to the adjacent lane which illustrates the (i.e. first control state) and where it detects that the lane change is possible after the restriction in order to safely do a lane change (i.e. second control state)  “when the host vehicle is to make a lane change to an adjacent lane due to a driver request or a system request, it is impossible to perform the lane change when it is impossible to ensure a space in the adjacent lane for the host vehicle to cut into through a lane change. For example, when a plurality of other vehicles are traveling at substantially equal intervals in an adjacent lane adjacent to the host vehicle on a road having an X-shaped merge section, as shown in FIG. 6, sufficient space for the host vehicle to cut into the adjacent lane through a lane change cannot be ensured, and it is impossible to perform the lane change. In addition, when the host vehicle stops in order to perform a lane change and waits until a sufficient space for cutting in can be ensured, the host vehicle becomes an obstacle to succeeding vehicles that travel in the host vehicle lane, thereby causing congestion.”),
wherein in a case in which the detection unit detects the driver's lane change intention when the state of the vehicle is in the first control state, the lane change operation by the control unit is performed after the switching unit has shifted the state of the vehicle from the first control 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of Kurokawa et al. (US 2021/0269040 A1) in view of Kazuhide (JP4968369B2) in view of Yasuto (JP2014181020A).

Regarding claim 2, Kurokawa fails to explicitly teach wherein a periphery monitoring operation by the driver is not required in the first control state.
However Kazuhide teaches (see Kazuhide paragraph “0059” regarding the cameras being monitor the surrounding of the vehicle while not relaying on the driver to do a lane change “the periphery monitoring camera 20 is attached to the side mirror 26, but may be attached to another location such as a roof if other vehicles 100 in the adjacent lane 102 can be imaged. Further, a plurality of peripheral monitoring cameras 20 may be provided, for example, two peripheral monitoring cameras 20 are attached to left and right side mirrors. Then, when the vehicle C changes lanes from the right lane to the left lane, the peripheral vehicle data 17 is generated based on the peripheral imaging data attached to the left side mirror, and guidance for the lane change is performed. Is also good.”),

But modified Kurokawa fails to explicitly teach the periphery monitoring operation by the driver is required in the second control state.
However Yasuto teaches the periphery monitoring operation by the driver is required in the second control state (see Yasuto paragraphs “0031-0034” regarding getting the direction of the driver’s head if it is to the left or to the right then it will proceed to do a lane change “when the driver is pointing to the right or left, for example, it is considered that the lane condition on the right or left is confirmed (it is performing an alert action) in order to change the driving lane (lane change). Be done.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of modified Kurokawa to detect the degree of attention paid by the driver based on the driver's gaze direction detected by the gaze detection device in order to do a safe lane change (Yasuto paragraphs “0031-0034”). 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kurokawa et al. (US 2021/0269040 A1) in view of Yasuto (JP2014181020A).

Regarding claim 4, Kurokawa fails to explicitly teach a notification unit configured to emit a warning to the driver in a case in which the driver is not performing a periphery monitoring operation after the lane change intention has been detected.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of Kurokawa to detect the degree of attention paid by the driver based on the driver's gaze direction detected by the gaze detection device in order to do a safe lane change (Yasuto paragraphs “0031-0034”). 

Regarding claim 8, Kurokawa does not disclose wherein in a case in which a periphery monitoring operation by the driver cannot be detected after the detection unit has detected the driver's lane change intention, the control unit does not execute the lane change operation.
However Yasuto teaches wherein in a case in which a periphery monitoring operation by the driver cannot be detected after the detection unit has detected the driver's lane change intention, the control unit does not execute the lane change operation (see Yasuto paragraphs 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of Kurokawa to detect the degree of attention paid by the driver based on the driver's gaze direction detected by the gaze detection device in order to do a safe lane change (Yasuto paragraphs “0031-0034”). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Kurokawa et al. (US 2021/0269040 A1) in view of Bone et al (US 2014/0074356 A1).

Regarding claim 7, Kurokawa fails to explicitly teach wherein when the state of the vehicle is to be shifted from the first control state to the second control state, the switching unit requests the driver to perform more operations than the operations requested to the driver in the first control state.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of Kurokawa to accelerate or decelerate the ego vehicle to keep an adequate distance to the object vehicle for the whole duration of the lane change maneuver (Bone paragraphs “0002-0005”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable in view of Kurokawa et al. (US 2021/0269040 A1) in view of Andreas et al. (DE102017213211A1).

Regarding claim 10, Kurokawa fails to explicitly teach wherein the control unit cancels the lane change operation in accordance with a travel speed of the vehicle.
However Andreas teaches wherein the control unit cancels the lane change operation in accordance with a travel speed of the vehicle (see Andreas paragraphs “0031-0033” “the initiation and / or termination takes place as a function of, in particular received and / or determined, prevailing traffic regulations, in particular an existing speed limit”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable in view of Kurokawa et al. (US 2021/0269040 A1) in view of Yasuto (JP2014181020A) in view of Yamaoka (US 2016/0107687 A1).

Regarding claim 11, Kurokawa fails to explicitly teach wherein in a case in which a periphery monitoring operation by the driver cannot be detected during the execution of the lane change operation, the control unit cancels the lane change operation.
However Yasuto teaches wherein in a case in which a periphery monitoring operation by the driver cannot be detected during the execution of the lane change operation, the control unit cancels the lane change operation (see Yasuto paragraphs “0002-0003” and “0023” regarding after detecting driver’s intention see if the driver is paying attention to the road if not then it will stop the lane change from being done  “the driver's attention level detection means is configured to detect the degree of attention paid by the driver based on the driver's gaze direction detected by the gaze detection device. The degree of attention paid by the driver is the number of times the driver confirmed the safety with respect to the preceding vehicle, the pedestrian, the roadside object, etc., or the interval at which the safety was confirmed. Then, for example, when the driver makes a lane change, the driver's attention level and the driver's gaze on the side mirror (or side or front) and the safety confirmation operation periodically (for example, 200 ms or more per second) If it is not detected by the detection means, the actuator control unit operates the alarm actuator to warn the driver and stop the lane change.”).

But modified Kurokawa fails to explicitly teach in accordance with a position of the vehicle and a position of a white line between the lanes before and after the lane change operation.
However Yamaoka teaches in accordance with a position of the vehicle and a position of a white line between the lanes before and after the lane change operation (see Yamaoka paragraph “0044” regarding terminating a lane change if a white lane is detected “when the lane change operation termination condition is met by the cancel of the lighting state of the direction indicators after the target lateral position T1 is set, the driving support apparatus 1 returns the target lateral position for the lane keeping assist to the initial target lateral position T0. Further, when the lateral position of the vehicle M reaches the white line L1 and thereby the lane change operation termination condition is met, it can be regarded that the lane keeping assist for the running lane R1 becomes unnecessary, and therefore, the driving support apparatus 1 may terminate the lane keeping assist itself. Alternatively, when it is determined that the lane change of the vehicle M from the running lane R1 to the adjacent lane R2 is completed based on the detection result of the in-vehicle sensor, the driving support apparatus 1 may transition to the lane keeping assist for the adjacent lane R2”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of in order to keep the vehicle within the current lane if detected white lane for safe lane change (Yamaoka paragraph “0044”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable in view of Kurokawa et al. (US 2021/0269040 A1) in view of Yasuto (JP2014181020A) in view of Masui et al. (US 2018/0170384 A1).

Regarding claim 12, Kurokawa fails to explicitly teach herein in a case in which the vehicle has crossed a white line of the adjacent lane when a periphery monitoring operation by the driver cannot be detected during the execution of the lane change operation, the control unit will continue the lane change operation.
However Yasuto teaches when a periphery monitoring operation by the driver cannot be detected during the execution of the lane change operation (see Yasuto paragraphs “0002-0003” and “0023” regarding after detecting driver’s intention see if the driver is paying attention to the road if not then it will stop the lane change from being done  “the driver's attention level detection means is configured to detect the degree of attention paid by the driver based on the driver's gaze direction detected by the gaze detection device. The degree of attention paid by the driver is the number of times the driver confirmed the safety with respect to the preceding vehicle, the pedestrian, the roadside object, etc., or the interval at which the safety was confirmed. Then, for example, when the driver makes a lane change, the driver's attention level and the driver's gaze on the side mirror (or side or front) and the safety confirmation operation periodically (for example, 200 ms or more per second) If it is not detected by the detection means, the actuator control unit operates the alarm actuator to warn the driver and stop the lane change.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of modified Kurokawa to detect the degree of attention paid by the driver 
However Masui teaches wherein in a case in which the vehicle has crossed a white line of the adjacent lane 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of to provide a cruise control technique for vehicles that can improve the stability of the selected/unselected state of a leading vehicle (Masui paragraphs “0032-0034”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable in view of Kurokawa et al. (US 2021/0269040 A1) in view of Yamaoka (US 2016/0107687 A1).

Regarding claim 13, Kurokawa fails to explicitly teach wherein in a case in which the detection unit has accepted an instruction to cancel the lane change operation from the driver 
However Yamaoka teaches wherein in a case in which the detection unit has accepted an instruction to cancel the lane change operation from the driver during the execution of the lane change operation, the control unit cancels the lane change operation (see Yamaoka paragraph “0044” regarding terminating a lane change by the driver instruction “when the lane change operation is canceled, for example, by the switching of the direction indicator lever to the OFF state before the lane change of the vehicle M from the running lane R1 to the adjacent lane R2 is completed, the driving support apparatus 1 may perform the lane keeping assist for either of the running lane R1 and the adjacent lane R2, if the lane keeping assist is not canceled. In this case, the driving support apparatus 1, for example, may perform the lane keeping assist for the running lane R1 if the center position of the vehicle M does not exceed the white line L1, and may perform the lane keeping assist for the adjacent lane R2 if the center position of the vehicle M exceeds the white line L1.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving assist method and driving assist device of in order to cancel the lane change using indicator lever to stay in the current lane (Yamaoka paragraph “0044”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665                                                                                                                                                                                             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666